Exhibit 10.1





CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE
This CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is
entered as of this May 28, 2020, between Iradimed Corporation (“Iradimed” or
“Company”), and Leslie McDonnell, a resident of the State of Florida
(“Executive”). Each of the above may be referred to herein as a “Party” and
collectively referred to as “Parties.”
RECITALS
WHEREAS, Executive and Company entered into an Employment Agreement dated July
24, 2019 (“Employment Agreement”); and
WHEREAS, pursuant to Subsection 6(c) of the Employment Agreement, Iradimed
provided Executive with a restricted stock unit award (“RSU”) granted on or
about August 19, 2019 of 94,652 RSUs that is subject to the terms and conditions
of the Iradimed Restricted Stock Unit Agreement executed by Executive and
Company (the “RSU Grant”); and
WHEREAS, pursuant to Subsection 6(d) of the Employment Agreement, Iradimed
provided Executive with an RSU grant on or about December 7, 2019 of 7,284 RSUs
that is subject to the terms and conditions of the Iradimed Restricted Stock
Unit Agreement executed by Executive and Company (“Equity Bonus”) ; and
WHEREAS, pursuant to Subsection 6(c) of the Employment Agreement, Iradimed
provided Executive with an option to purchase 50,000 shares of the Iradimed
Common Stock on or about August 19, 2019 (the “Option”) pursuant to the Iradimed
Stock Option Agreement (“Option Agreement”); and
WHEREAS, Executive, pursuant to the Employment Agreement, has been employed at
Iradimed from July 24, 2019 through May 28, 2020 (the “Separation Date”), the
date she received written notice of termination of her employment pursuant to
Subsection 7(b) of the Employment Agreement; and
WHEREAS, as of the Separation Date, Executive had no RSUs vested, and 101,936
RSUs unvested, which includes any and all RSUs granted pursuant to the RSU Grant
in Subsection 6(c) and the Equity Bonus in Subsection 6(d) of the Employment
Agreement; and
WHEREAS, as of the Separation Date, Executive had no shares vested and
exercisable under the Option, and 50,000 shares unvested and unexerciseable
under the Option, which includes any and all options granted pursuant to
Subsection 6(c) of the Employment Agreement; and
WHEREAS, as of the Separation Date, Executive voluntarily resigns her position
on the Board of Directors of Iradimed effective as of the Separation Date; and
WHEREAS, Executive and Iradimed now desire to specify the terms and conditions
of Executive’s separation from Iradimed.
1 of 12


--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the promises and the performance of the
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties to this Agreement hereby represent, warrant, consent and agree as
follows:
AGREEMENT
1.            Adoption of Recitals. The Parties adopt the above recitals as
being true and correct, and they are incorporated herein as material parts of
this Agreement. 
2.            Employment Separation. As of the Separation Date, all salary
payments from Iradimed will cease and any benefits Executive had as of the
Separation Date under Iradimed provided benefit plans, programs, or practices
will terminate, except as expressly provided in this Agreement and/or as
required by federal or state law. After the Separation Date, Executive will not
represent to any individual, entity, or the public that Executive is an
employee, officer, director, agent, or representative of Iradimed. As of the
Separation Date, irrespective of whether she signs this Agreement, Executive
voluntarily resigns her position on the Board of Directors of Iradimed effective
immediately. Irrespective of whether Executive executes this Agreement,
Executive shall be paid Executive’s final wages earned through the Separation
Date, including (1) payment of 129.15 hours of accrued, but unused vacation pay,
less statutory deductions and withholdings and (2) payment of outstanding and
approved business expenses.
A.            Additional Compensation. Consistent with Section 10(a) of
Executive’s Employment Agreement, Executive shall receive an amount equal to
twelve (12) months of Executive’s base salary of $400,000 (minus applicable
withholdings), which will be paid out over the course of twelve (12) months
commencing on the payroll period that follows fifteen (15) days after the
Separation Date.
B.            COBRA. Consistent with Section 10(a) of Executive’s Employment
Agreement and provided that (1) Executive is currently enrolled in Iradimed
sponsored health plans, and (2) Executive elects COBRA coverage for continuation
of these benefits, the Company shall provide Executive with a taxable lump sum
payment in an amount equal to the employer portion of the insurance premiums, as
increased in this Section 2(B) to account for taxed benefits, in order to
continue Executive’s health benefits under COBRA for twelve (12) months
following the Separation Date, as such premiums would be measured on the
Separation Date, less applicable federal and state payroll deductions (“COBRA
Benefit”). The payment of the COBRA Benefit shall be increased to include an
amount equal to the estimated additional federal and applicable state income
taxes that Executive would incur on account of the payment of the COBRA Benefit,
determined based on the highest marginal tax rates, over the amount that
Executive would have had to pay if the COBRA Benefit had been provided on a
pre-tax basis. Executive shall receive the COBRA Benefit under this Section 2(B)
irrespective of whether Executive executes this Agreement. Notwithstanding
anything to the contrary in this Agreement, if Iradimed determines in its sole
discretion that it cannot provide the COBRA Benefit without potentially
violating applicable law (including without limitation, Section 2716 of the
Public Health Service Act) or incurring an excise or penalty tax, the parties
agree to reform this Section 2(B).
2

--------------------------------------------------------------------------------



C.            Equity Compensation & Annual Equity Bonus. Consistent with
Subsections 6(c), 6(d) and 10(a) of Executive’s Employment Agreement, all
unvested RSUs and unvested and unexercised shares under the Option as of the
Separation Date shall be accelerated and deemed vested as of the Separation
Date.  The vesting, exercise, settlement, and other terms and conditions of such
RSUs and Option shall be governed by the applicable plan documents, including
the Iradimed Restricted Stock Unit Agreement and the Option Agreement.
D.            Timing.  The timing of the benefits in Section 2 are as follows:
(i) Iradimed will pay Executive the Additional Compensation (minus applicable
withholdings) under Subsection 2(A) in substantially equal installments, in
accordance with Iradimed’s customary payroll practices, in effect from time to
time, starting on the payroll period starting after fifteen (15) days after the
Separation Date; (ii) Iradimed will pay the COBRA Benefit under Subsection 2(B)
as a lump sum payment within fifteen (15) days of the Separation Date; and (iii)
the vesting described in Subsection 2(C) shall be effective the Separation
Date.  The Additional Compensation payment under Subsection 2(A) will be
accelerated, as set forth in Section 3, if Executive executes and does not
revoke this Agreement.
3.            Severance Benefits. Provided that Executive executes and delivers
this Agreement to Iradimed no later than 21 days after receiving this Agreement,
and absent revocation of this Agreement by Executive as described in Section 5
of this Agreement, and provided that Executive complies with the material terms
of this Agreement, the Company will provide the following Severance Benefits:
A.            Acceleration of Additional Compensation. Provided that Executive
executes and delivers this Agreement to Iradimed no later than 21 days after
receiving this Agreement, and absent revocation of this Agreement by Executive
as described in Section 5 of this Agreement, Iradimed will pay Executive the
Additional Compensation set forth above in Subsection 2(A) in a lump sum payment
(minus applicable withholdings) (the “Separation Pay”) within five (5) business
days of the expiration of the revocation period set forth in Section 5 of this
Agreement. For the avoidance of doubt, no Separation Pay will be paid prior to
the revocation period, described in Section 5 of this Agreement. Executive
acknowledges that Executive is not otherwise entitled to receive this Separation
Pay (the acceleration of the Additional Compensation set forth in Subsection
2(A)) from Iradimed, which constitutes valid consideration in exchange for
Executive’s release of all claims and the other obligations set forth in this
Agreement.
B.            Rehire. Executive hereby agrees not to seek employment with or to
become a consultant for Iradimed following the Separation Date. Executive also
agrees that Iradimed shall have no obligation to consider Executive for rehire.
If Executive is rehired by Iradimed prior to Executive’s severance being paid in
full,  Executive understands that Iradimed will stop paying any remaining
Severance Benefits to Executive, but Executive agrees that the agreement to
provide Severance Benefits and any amounts already provided to Executive shall
constitute adequate consideration for this Agreement, including the General
Release set forth in Section 4.
4.            General Release. Executive, on behalf of Executive and Executive’s
heirs, executors, administrators, successors, and assigns, hereby irrevocably
and unconditionally releases, acquits, forever discharges and covenants not to
sue Iradimed or its affiliated corporations and entities or their respective
former and current owners, stockholders, members, managers,
3

--------------------------------------------------------------------------------



predecessors, successors, assigns, agents, directors, officers, employees,
representatives, attorneys, parent companies, divisions, subsidiaries, benefits
administrators, investors, funds, and affiliates (collectively, the “Releasees”)
for and from any and all federal, state, or local laws, regulations, ordinances,
claims, charges, complaints, demands, actions, causes of action, suits, rights,
debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs) of every kind
and nature that Executive ever had or now has against any or all of the
Releasees, including, but not limited to, any obligation or claim arising under
public policy, contract (express or implied, written or oral), tort, or common
law, including but not limited to, wrongful discharge, defamation, emotional
distress, misrepresentation, and/or obligations arising out of Iradimed’s
employment policies or practices, employee handbooks, and/or statements by any
employee or agent of Iradimed (whether oral or written), claims arising under
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000 et seq.;
the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the
Americans with Disabilities Act of 1991, as amended, 42 U.S.C. § 12101 et seq.;
the Executive Retirement Income Security Act of 1974, as amended, 29 U.S.C. §
1001 et seq.; the Equal Pay Act of 1963, as amended, 29 U.S.C. § 206(d); the
Civil Rights Act of 1866, as amended, 42 U.S.C. § 1981 et seq.; the Civil Rights
Act of 1871, as amended, 42 U.S.C. § 1985 et seq.; the Older Workers Benefit
Protection Act (“OWBPA”); the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. §§ 621 et seq. (the “ADEA”); the Worker Adjustment and
Retraining Notification Act, as amended, 29 U.S.C. §§ 2101 et seq.; the
Immigration Reform and Control Act, as amended, 8 U.S.C. 1101 et seq.; the Fair
Credit Reporting Act, as amended, 15 U.S.C. § 1681 et seq.; the Florida Civil
Rights Act, the Florida Equal Pay Law, the Florida Wage Discrimination Law, the
Florida AIDS Act, the Florida Constitution, and any and all claims arising under
any other constitutional, federal, regulatory, state or local law, or under the
common law or in equity; and any agreements between Executive and any of the
Releasees (collectively the “Released Claims”), from the beginning of time
through the date on which Executive signs this Agreement.
Notwithstanding the foregoing, Executive does not release any claims (1) for any
breach of this Agreement, (2) any claims which cannot be waived by law, such as
claims for unemployment benefit rights and workers’ compensation; (3)
indemnification rights you have against Company; (4) any right to file an unfair
labor practice charge under the National Labor Relations Act; and (5) any rights
to vested benefits, such as pension or retirement benefits, the rights to which
are governed by the terms of the applicable plan documents and award agreements.
Executive acknowledges and agrees that Executive is not owed or entitled to any
compensation, benefits, or consideration of any kind or nature whatsoever from
Iradimed or any of the other Releasees except as expressly provided in this
Agreement, and to the extent that any such additional amount owed is otherwise
determined to exist, the payments described herein are in lieu of and encompass
such amounts.
NOTHING IN THIS RELEASE SHALL BE CONSTRUED TO PROHIBIT EMPLOYEE FROM CONTACTING,
FILING A CHARGE WITH OR PARTICIPATING IN ANY PROCEEDING OR INVESTIGATION BY THE
U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION (“EEOC”), DEPARTMENT OF LABOR
(“DOL”), NATIONAL LABOR RELATIONS BOARD (“NLRB”), OR COMPARABLE STATE OR LOCAL
ENTITY. NOTWITHSTANDING THE FOREGOING, EMPLOYEE AGREES TO WAIVE ANY RIGHT TO
RECOVER MONETARY DAMAGES IN ANY SUCH
4

--------------------------------------------------------------------------------



CHARGE, INVESTIGATION OR PROCEEDING OR ANY RELATED COMPLAINT, OR LAWSUIT FILED
BY EMPLOYEE OR ON EMPLOYEE’S BEHALF. NOTHING IN THIS LETTER AGREEMENT LIMITS OR
IN ANY OTHER WAY AFFECTS EMPLOYEE COMMUNICATING WITH ANY GOVERNMENTAL AGENCY OR
ENTITY, OR COMMUNICATING WITH ANY OFFICIAL OR STAFF PERSON OF A GOVERNMENTAL
AGENCY OR ENTITY, CONCERNING MATTERS RELEVANT TO THE GOVERNMENTAL AGENCY OR
ENTITY.
By signing below, Executive acknowledges and agrees that Executive has been paid
for all salary, wages, and compensation earned through Executive’s last day
worked, and that Executive is not entitled to receive, and shall not claim from
Company, any compensation, payments or benefits except for those payments and
benefits that are expressly set forth in this Agreement.
5.            Specific ADEA Release. Executive expressly agrees to the release
of any rights or claims arising out of the ADEA, as amended, including the
OWBPA, and their implementing regulations, and in connection with such waiver,
Executive agrees and acknowledges that:
A.            Executive has read this Agreement in its entirety and understands
all of its terms;
B.            Executive has been advised to consult with an attorney prior to
signing this Agreement;
C.            The Separation Pay and benefits to Executive pursuant to this
Agreement constitute special benefits that Iradimed is providing in its
discretion due to Executive’s unique circumstances and that Executive is not
otherwise entitled to receive;
D.            No rights or claims are released or waived that might arise after
Executive signs this Agreement;
E.            Executive has twenty-one (21) days from Executive’s receipt of
this Agreement within which to consider whether or not to sign it;
F.            Executive has seven (7) days following Executive’s signature of
this Agreement to revoke this Agreement;
G.            This Agreement shall not become effective or enforceable until
immediately after the revocation period of seven (7) days has expired without
Executive exercising Executive’s right to revoke this Agreement;
H.            If, after signing, Executive chooses to revoke this Agreement,
Executive must do so by notifying Iradimed in writing, in accordance with the
requirements of Section 20 of this Agreement.
6.            Permitted Disclosures. Nothing in this Agreement prohibits or
restricts Executive (or Executive’s attorney) from filing a charge or complaint
with the Securities Exchange Commission (“SEC”), the Financial Industry
Regulatory Authority (“FINRA”), or any other securities regulatory agency or
self-regulatory authority. Executive further understands that this
5

--------------------------------------------------------------------------------



Agreement does not limit Executive’s ability to communicate with any securities
regulatory agency or authority or otherwise participate in any investigation or
proceeding that may be conducted by any securities regulatory agency or
authority without notice to Iradimed. This Agreement does not limit Executive’s
right to receive an award for information provided to the SEC staff or any other
securities regulatory agency or authority. Nothing in this Agreement shall be
construed to prevent disclosure of Confidential Information (as described in
Section 11 of this Agreement) as may be required by applicable law or
regulation, or pursuant to the valid order of a court of competent jurisdiction
or an authorized government agency, provided that the disclosure does not exceed
the extent of disclosure required by such law, regulation, or order.
7.            Confidentiality of this Agreement.
A.            In consideration of the obligations under this Agreement,
Executive agrees that this Agreement and the terms and conditions hereof are
strictly, and shall forever remain, confidential, and that Executive shall not
disclose or disseminate any information concerning any such terms to any third
person(s), including, but not limited to, representatives of the media, except
that the Parties may disclose the terms of this Agreement to their respective
attorneys, accountants, tax advisors, other similar professional or the Internal
Revenue Service or other appropriate federal agencies (“Third Parties”). All
Third Parties to whom such disclosure is made shall agree in advance to be bound
by the terms of this Section 7.
B.            If Executive is required to disclose this Agreement, its terms, or
underlying facts pursuant to court order and/or subpoena, Executive shall notify
the Company in writing via email or overnight mail, within three (3) business
days of Executive’s receipt of such court order or subpoena or prior to the
compliance deadline (whichever is sooner), and shall simultaneously provide the
Company with a copy of such court order or subpoena. The notice shall comply
with the notice requirements set forth in Section 20 below. The Parties agree to
waive any objection to a request that the necessary document production or
testimony be done in camera and under seal.
C.            The Parties agree that the terms of this Section 7 are a material
inducement for the execution of this Agreement.  Any disclosure or
dissemination, other than as described above in Subsections 7(A) and/or 7(B),
will be regarded as a breach of this Agreement, and a cause of action shall
immediately accrue for damages and injunctive relief. The Parties acknowledge
that a violation of Subsections 7(A) and/or 7(B) would cause immeasurable and
irreparable damage. Accordingly, the Executive agrees that the Company shall be
entitled to injunctive relief in any court of competent jurisdiction for any
actual or threatened violation of Subsections 7(A) and/or 7(B), in addition to
any other available remedies. Further, the Parties also agree that if Executive
breaches this Section 7, Iradimed shall be entitled to seek disgorgement of the
Settlement Pay as of the date of a breach by Executive of Section 7 of this
Agreement.
D.            As an exception to this provision, the Company may disclose
information related to this Agreement, including the existence of this
Agreement, for purpose of any public disclosures, including compliance with any
SEC regulations and laws.  Similarly, as an exception to this provision,
Executive may disclose information related to this Agreement only as necessary
(i) to Executive’s immediate family members and professional representatives
(including attorneys, accountants and/or tax advisors), who shall be informed of
and bound by this confidentiality clause; (ii) to the extent necessary to
enforce or challenge the terms of this
6

--------------------------------------------------------------------------------



Agreement; or (iii) in connection with any charge or complaint filed by
Executive with the EEOC, NLRB, DOL, SEC, FINRA or any similar federal, state, or
local department or agency. Executive shall promptly provide written notice of
any such order to Iradimed, pursuant to Section 20 of this Agreement.
8.            Non-Admission. Nothing in this Agreement, including the above
Separation Pay, is to be deemed, interpreted, or construed as an admission by
Iradimed or any of the Releasees regarding liability, damages, or the validity
of any claim or defense which Executive may assert.
9.            Cooperation. The Parties agree to execute and deliver any and all
documents that may be necessary to effectuate the terms agreed to herein.
10.            Non-Disparagement.
A.            Executive agrees that Executive will not, except as required by
law, engage in any conduct or make any statement which is in any way critical
of, or disparaging to, or otherwise derogatory about Iradimed or any of the
Released Parties (as defined above) or any of Iradimed’s services, business
affairs or financial condition, or any of Iradimed’s directors, officers,
employees, agents or representatives. Executive understands and agrees that
Executive’s commitment not to defame, disparage, or impugn Iradimed’s reputation
constitutes a willing and voluntary waiver of Executive’s rights under the First
Amendment of the United States Constitution and other laws. However, these
non-disparagement obligations, do not limit Executive’s ability to truthfully
communicate with the EEOC, DOL, NLRB, SEC, FINRA and comparable state or local
agencies or departments whether such communication is initiated by Executive or
in response to the government.
B.            Iradimed agrees that Iradimed’s Board of Directors, executive
officers, and human resources personnel shall not engage in any conduct or make
any statement that is in any way critical of, or disparaging to, or otherwise
derogatory about Executive. However, these non-disparagement obligations do not
limit the ability of Iradimed’s Board of Directors, executive officers, or human
resources personnel to communicate truthfully with any governmental agency,
whether such communication is initiated by Iradimed, a member of Iradimed’s
Board of Directors, an executive officer of Iradimed, Iradimed’s human resources
personnel, or in response to the government.
C.            Upon inquiry by any potential employer of Executive, Iradimed will
provide a neutral reference confirming dates of employment and last position
held.
11.            Continuing Obligations
A.            Reaffirmation. Executive, as a condition of this Agreement,
acknowledges, adopts and reaffirms an agreement to be bound by the
Non-Solicitation, Non-Compete and Confidentiality Agreement dated July 24, 2019
and attached hereto as Exhibit A (the “Restrictive Covenant Agreement”). The
Restrictive Covenant Agreement is incorporated into this Agreement, and
Executive agrees to be bound by its terms in their entirety, including, but not
limited to, the following material provisions:
7

--------------------------------------------------------------------------------



(i)            Confidentiality. As a result of employment with Company,
Executive has access to confidential material and information belonging to the
company including, without limitation, client lists, pricing information,
procedure manuals, employee records, client records, sales and marketing
techniques, computer programs, the identity of specialized consultants and
contractors, and management strategies. This confidential information was
acquired or developed by the Company at considerable expense. It is therefore, a
unique and valuable asset of the Company and its remaining confidential is of
extreme importance to Company. Executive acknowledges the importance of any
confidential information made available to or acquired by Executive in the
course of employment hereunder to any person, firm, corporation, association or
other entity for any reason or purpose.
(ii)            Non-Solicitation. Executive agrees that she will not, for a
period of one (1) year after termination of employment, directly or indirectly,
for herself or on behalf of any other person or entity, solicit, interfere with,
or otherwise endeavor to entice away from the Company any employee, consultant,
agent or distributor of the Company or its affiliates.
12.            Return of Company Property. On or before the Separation Date,
Executive shall return to Iradimed all property of Iradimed, including, but not
limited to, all files, client and prospective client lists, management reports,
drawings, memoranda, forms, financial data and reports, and all other documents
obtained or created by Executive in connection with Executive’s employment with
Iradimed (including all copies of the foregoing, and including all notes,
records and other materials of or relating to Iradimed or its customers), all
computers, laptops, monitors, docking stations, keyboards, external hard drives,
televisions, handheld devices, cradles, printers and other electronic or
computer devices or accessories in Executive’s possession or control, and all of
the equipment and other materials in Executive’s possession or under Executive’s
control (including but not limited to any credit cards, telephones, office
equipment, software or similar items), and any and all other proprietary data or
objects acquired through Executive’s employment with Iradimed. Executive
acknowledges and agrees that all documents, data, e-mails or other
communications or information whether residing on Iradimed’s systems, servers or
computers or otherwise, or which Executive created or received on behalf of
Iradimed, are Iradimed’s property, and that Executive has not and shall not
take, copy, destroy, delete or in any way negatively affect or compromise any
such document, data, e-mail or other communication or information.
13.            Notice of Immunity Under the Defend Trade Secrets Act of 2016
(“DTSA”). Notwithstanding any other provision of this Agreement: Executive will
not be held criminally or civilly liable under any federal or state trade secret
law for any disclosure of a trade secret that is made: (1) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (2) in a complaint or other document that is
filed under seal in a lawsuit or other proceeding. If Executive files a lawsuit
for retaliation by Iradimed for reporting a suspected violation of law,
Executive may disclose Iradimed’s trade secrets to Executive’s attorney and use
the trade secret information in the court proceeding if Executive: (1) files any
document containing the trade secret under seal; and (2) does not disclose the
trade secret, except pursuant to court order.
14.            Injunctive Relief. Executive understands and acknowledges that a
breach of Executive’s covenants and agreements contained in the Restrictive
Covenant Agreement and reaffirmed in Sections 11 and 12 would cause irreparable
harm to Iradimed, the exact amount of
8

--------------------------------------------------------------------------------



which would be difficult to determine, and that the remedies at law for any such
breach would be inadequate. Accordingly, Executive agrees that, in addition to
any other remedy that may be available at law, in equity, or hereunder, Iradimed
shall be entitled to specific performance and injunctive relief, without posting
bond or other security, to enforce or prevent any violation of such covenants
and agreements. In any action for injunctive relief, the prevailing party will
be entitled to collect reasonable attorneys’ fees and other reasonable costs
from the non-prevailing party.
15.            Severability; Reformation. If any Section or Subsection of this
Agreement is held to be unenforceable, each and all of the other Sections and
Subsections of this Agreement shall remain in full force and effect. In the
event that any of the restrictive covenants set forth in this Agreement or the
Restrictive Covenant Agreement is found by a court of competent jurisdiction to
be overly broad or otherwise unenforceable as written, the Parties request the
court to modify or reform any such covenant to allow it to be enforced to the
maximum extent permitted by law and to enforce the covenant as so modified or
reformed. If, however, any provision contained in Severance Benefits Section or
General Release Section of this Agreement shall be determined to be void or
unenforceable by a court of law, administrative agency, or tribunal of competent
jurisdiction, the entire Agreement shall be unenforceable, as the Parties
recognize and acknowledge that the duties, rights, and obligations set forth in
the Severance Benefits Section and General Release Section of this Agreement are
essential to the Agreement.
16.            Modification or Amendment. Subject to Section 15, no Section of
this Agreement may be changed, altered, modified, or amended, except in writing
signed by Executive and a duly authorized representative of Iradimed, which
writing shall specifically reference this Agreement and the Section that the
Parties intend to change, alter, modify, or amend.
17.            Entire Agreement. Executive and Iradimed acknowledge and agree
that this Agreement constitutes a full, final, and complete understanding and
agreement between the Parties and supersedes and replaces any and all other
written or oral exchanges, agreements, understandings, arrangements, or
negotiations between them relating to Executive’s separation from Iradimed, with
the exception of the Restrictive Covenant Agreement, the Iradimed Restricted
Stock Unit Agreement and the Option Agreement that have been expressly
reaffirmed and incorporated into this Agreement. The Parties affirmatively state
that there are no other prior or contemporaneous agreements, exchanges,
representations, arrangements, or understandings, written or oral, between them
relating to the subject matter hereof other than that as set forth herein, and
that this Agreement contains the sole and entire agreement between them with
respect to the subject matter hereof, except with the inclusion of the
Restrictive Covenant Agreement that has been expressly reaffirmed and
incorporated into this Agreement. Executive and Iradimed further acknowledge and
agree that language proposed for, deleted from, or otherwise changed in any
drafts of this Agreement but not included herein shall not in any way affect the
rights and obligations of the Parties. For the avoidance of doubt, Executive
reaffirms and incorporates the terms of the Restrictive Covenant Agreement, as
applicable, as material terms of this Agreement.
18.            Construction. The terms of this Agreement have resulted from the
negotiations of the Parties and each of the Parties has had an opportunity to
obtain and consult with their own counsel. The language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against either of the Parties. No Party shall
be deemed to be the drafter of this Agreement; all Parties collectively shall be
deemed to have drafted
9

--------------------------------------------------------------------------------



it; and it shall be construed without regard to rules of construction that might
otherwise apply against a drafter. Unless the context indicates otherwise, the
singular or plural number shall be deemed to include the other.
19.            Counterparts. This Agreement may be executed by facsimile or
email and in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. In any such case, the Party exchanging by facsimile or PDF shall
promptly thereafter upon request provide a signed original counterpart hereof to
the other party; provided, that the non-delivery of such a signed counterpart
shall not affect the validity or enforceability hereof.
20.            Notices. All notices and all other communications that are
required to be given under this Agreement must be in writing and shall be deemed
to have been duly given when: (i) personally delivered, (ii) mailed by United
States registered or certified mail postage prepaid, (iii) sent via a nationally
recognized overnight courier service, (iv) sent via facsimile to the recipient,
or (v) sent via email to the recipient, in each case as follows:
If to Iradimed:

Iradimed Corporation
Roger Susi, Chairman of the Board
1025 Willa Springs Dr.
Winter Springs, FL 32708
   
If to Executive:
Leslie McDonnell


or such other address or addresses as either party hereto shall have designated
by notice in writing to the other party.
21.            Headings and Captions. The headings and captions used in this
Agreement are for convenience of reference only, and shall in no way define,
limit, expand, or otherwise affect the meaning or construction of any provision
of this Agreement.
22.            Waiver. The waiver by any party to this Agreement of a breach of
any of the Sections or Subsections of this Agreement shall not operate or be
construed as a waiver of any subsequent or simultaneous breach.
23.            Voluntary Assent. Executive understands that Executive may be
waiving significant legal rights by signing this Agreement, and Executive
represents and agrees that Executive has entered into this Agreement freely and
voluntarily, without any coercion or duress, and with a full understanding of
and in agreement with all of its terms after having carefully read this entire
Agreement.
24.            Execution of Agreement: Executive acknowledges and agrees that in
deciding to execute this Agreement: (a) Executive relied entirely on Executive’s
own judgment and that of any legal counsel; (b) no facts, evidence, event or
transaction currently unknown to Executive, but which may hereinafter become
known, shall affect in any way or manner the final, unconditional
10

--------------------------------------------------------------------------------



nature of this Agreement; (c) the execution of this Agreement is a completely
knowing and voluntary act; (d) Executive understand the terms of this
Agreement; (e) Executive has been advised to consult with legal counsel and has
been provided with time to consult with legal counsel prior to the execution of
this Agreement; (f) all promises made to Executive in connection with this
Agreement or as inducement to sign same expressly are set forth in full in the
other Sections of this Agreement.
25.            Choice of Law and Jurisdiction. This Agreement shall be deemed to
be made and entered into in the State of Florida, and shall in all respects be
interpreted, enforced, and governed under the laws of Florida, without giving
effect to the conflict of laws principles of Florida law. The Parties expressly
consent to the exclusive jurisdiction and venue of the United States District
Court for the Middle District of Florida, or, if that Court refuses jurisdiction
or deems venue to be improper, in any Court of competent jurisdiction in
Seminole County, Florida. The Parties expressly waive any claims or defenses of
forum non conveniens to jurisdiction and venue in Seminole County, Florida.
26.            Code § 409A.  This Agreement is intended to comply with § 409A of
the Internal Revenue Code, as amended, and applicable regulatory guidance
thereunder (the “Code”), or an exemption thereunder and shall be construed and
administered in accordance with Code § 409A.  Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Code § 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Code § 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Code § 409A to the
maximum extent possible. For purposes of Code § 409A, each installment payment
provided under this Agreement shall be treated as a separate payment.
EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS READ AND FULLY UNDERSTANDS
THE CONTENTS AND THE EFFECT OF THIS AGREEMENT. EMPLOYEE REPRESENTS AND WARRANTS
THAT EMPLOYEE HAS HAD A REASONABLE OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY
PURSUANT TO SECTION 5 OF THIS AGREEMENT. EMPLOYEE ACCEPTS EACH AND EVERY TERM,
SECTION, SUBSECTION, AND CONDITION OF THIS AGREEMENT, AND DOES SO VOLUNTARILY
AND WITH FULL KNOWLEDGE AND UNDERSTANDING OF ITS CONTENTS, NATURE, AND EFFECT.




REMAINDER LEFT INTENTIONALLY BLANK
11

--------------------------------------------------------------------------------

WHEREFORE, the Parties enter into this Agreement and, by so signing, represent
and warrant that they have the authority to sign on behalf of the person or
entity for whom they are signing.



  EXECUTIVE    
 
/s/Leslie McDonnell                            

 
Leslie McDonnell 




  Date: June 15, 2020                             








  IRADIMED CORPORATION





By: /s/Roger Susi                                         Title:
President                                     
      Date: June 16, 2020                             





12